DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority

    PNG
    media_image1.png
    217
    1300
    media_image1.png
    Greyscale

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/536,820, filed on December 17, 2014 (earliest filing date of the European Patent Application 14198495.5).
Status of the Claims
Claim 10 and the newly added claims 15 – 29 are pending in the instant application.
Claims 1 – 9 and 11 – 14 are cancelled.
Response to Applicant’s Remarks
Applicant’s amendments filed on December 9, 2020 have been entered.
The objections to the instant claims 1 and 4 are hereby withdrawn in view of the Applicant’s cancellation of said claims.
The rejection under 35 U.S.C. 112(b) of the instant claims 1 – 2, 4, 7 – 8 and 11 – 14 as being indefinite is hereby withdrawn in view of the Applicant’s cancellation of said claims.
The statutory type double patenting rejection under 35 U.S.C. 101 of the instant claims 1 – 2, 4, 7 – 8 and 11 – 14 is hereby withdrawn in view of the Applicant’s cancellation of said claims.
Search: Search has been expanded to the full scope of the instant claims 10 and 15 – 29. No prior art was found.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 28, 2021 has been considered by the examiner.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	The closest prior art is the WIPO Publication WO 2012033548 A2 (Patel). Patel teaches (see, Table 19) the compounds as presented below:

    PNG
    media_image2.png
    275
    259
    media_image2.png
    Greyscale

However, Patel does not explicitly teach or provide sufficient guidance for the compounds of formula XV-int, as recited in the instant claims. Therefore, said compounds are considered novel.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 10 and 15 – 29 are now allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sagar Patel whose telephone number is (571)272-1317. The examiner can normally be reached on Monday - Friday: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571) 272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626